        Case 1:20-cv-05155-TCB Document 43 Filed 04/15/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

L. LIN WOOD, JR.,

      Plaintiff,                                   CIVIL ACTION FILE NO.
                                                   1:20-cv-5155-TCB
v.

BRAD RAFFENSPERGER, et al.,

     Defendants.
_________________________________/

                     PLAINTIFF’S NOTICE OF APPEAL

      Notice is hereby given that Plaintiff, L. LIN WOOD, JR., pursuant to Federal

Rule of Appellate Procedure 4, hereby appeals to the United States Court of Appeals

for the Eleventh Circuit from an Order dated March 19, 2021 (DE 42), denying

Plaintiff’s Motion for Extension of Time to Serve Certain Defendants (DE 41).

                                            Respectfully submitted,



                                      By:   /s/ L. Lin Wood, Jr.
                                            L. LIN WOOD, JR., Esq.
                                            State Bar No. 774588
                                            L. LIN WOOD, P.C.
                                            P.O. Box 52584
                                            Atlanta, GA 30355-0584
                                            Tel. 404-891-1402
                                            Email: lwood@linwoodlaw.com
        Case 1:20-cv-05155-TCB Document 43 Filed 04/15/21 Page 2 of 2




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true copy of the foregoing has been electronically

filed with this Court via CM/ECF and was furnished on April 15, 2021 to all counsel

of record on the service list via transmission of Notice of Electronic Filing generated

by CM/ECF or in some other authorized manner for those counsel or parties who are

not authorized to receive notices of filings electronically.

                                               /s/ L. Lin Wood, Jr.
                                               L. LIN WOOD, JR., Esq.
                                               State Bar No. 774588
                                               L. LIN WOOD, P.C.
                                               P.O. Box 52584
                                               Atlanta, GA 30355-0584
                                               Tel. 404-891-1402
                                               Email: lwood@linwoodlaw.com




                                           2
